Case: 18-2003   Document: 61     Page: 1   Filed: 04/14/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   ERICSSON INC., TELEFONAKTIEBOLAGET LM
                   ERICSSON,
               Plaintiffs-Appellees

                            v.

     TCL COMMUNICATION TECHNOLOGY
 HOLDINGS LIMITED, TCT MOBILE LIMITED, TCT
             MOBILE (US) INC.,
             Defendants-Appellants
            ______________________

                       2018-2003
                 ______________________

     Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:15-cv-00011-RSP, Mag-
 istrate Judge Roy S. Payne.
                  ______________________

                 Decided: April 14, 2020
                 ______________________

     THEODORE STEVENSON, III, McKool Smith, PC, Dallas,
 TX, argued for plaintiffs-appellees. Also represented by
 WARREN LIPSCHITZ, NICHOLAS M. MATHEWS; JAMES A.
 BARTA, RAYINER HASHEM, JEFFREY A. LAMKEN, MICHAEL
 GREGORY PATTILLO, JR., MoloLamken LLP, Washington,
 DC.

    LIONEL M. LAVENUE, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Reston, VA, argued for
Case: 18-2003     Document: 61     Page: 2    Filed: 04/14/2020




2           ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 defendants-appellants. Also represented by MICHAEL LIU
 SU, Palo Alto, CA; DAVID MROZ, Washington, DC.
                  ______________________

      Before PROST, Chief Judge, NEWMAN and CHEN,
                     Circuit Judges.
      Opinion for the court filed by Chief Judge PROST.
    Dissenting opinion filed by Circuit Judge NEWMAN.
 PROST, Chief Judge.
      Appellants TCL Communication Technology Holdings,
 Limited, TCT Mobile Limited, and TCT Mobile (US) Inc.,
 (collectively, “TCL”) appeal the decision of the U.S. District
 Court for the Eastern District of Texas denying summary
 judgment that U.S. Patent No. 7,149,510 (“the ’510 pa-
 tent”) is ineligible for patenting under 35 U.S.C. § 101.
 TCL also appeals the denial of its motion for a new trial on
 damages and challenges the jury’s finding of willful in-
 fringement as not supported by substantial evidence. We
 reverse, hold that the ’510 patent claims ineligible subject
 matter under 35 U.S.C. § 101, and do not reach the issues
 of damages or willfulness.
                               I
      In February 2015, Ericsson Inc. and Telefonaktiebo-
 laget LM Ericsson (collectively, “Ericsson”) sued TCL for
 infringement of five patents. See J.A. 1000–04. Four pa-
 tents were removed from the case following inter partes re-
 view proceedings, leaving only the ’510 patent. TCL moved
 for summary judgment that the asserted claims of the ’510
 patent (then claims 1–5 and 7–11) were ineligible for pa-
 tenting under 35 U.S.C. § 101. The district court denied
 the motion in November 2017, and the case proceeded to
 trial one month later. See Ericsson Inc. v. TCL Commc’n
 Tech. Holdings, Ltd., 2017 WL 5137401 at *1, *7-8 (E.D.
 Tex. Nov. 4, 2017) (“Summary Judgment Decision”).
Case: 18-2003    Document: 61      Page: 3    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY              3



     The ’510 patent generally claims a method and system
 for limiting and controlling access to resources in a tele-
 communications system. At trial, Ericsson argued that
 TCL infringed claims 1 and 5 of the ’510 patent by making
 and selling smartphones that include the Android operat-
 ing system. According to Ericsson, these Android-based
 products infringe the claims of the ’510 patent because they
 include “a security system that can grant apps access to a
 subset of services on the phone, with the end user control-
 ling the permissions granted to each app.” Appellees’ Br. 6
 (internal quotations omitted). The jury found claims 1 and
 5 infringed, awarded Ericsson damages, and further found
 that TCL’s infringement was willful. J.A. 38–39.
     Post-trial, TCL moved for renewed judgment as a mat-
 ter of law and a new trial on damages and willfulness,
 among other issues. The district court initially agreed, con-
 cluding that Ericsson’s damages theory was “unreliable”
 and ordering a new trial on damages. J.A. 3. Following
 Ericsson’s motion for reconsideration, however, the district
 court reinstated the jury verdict, and denied TCL’s motion
 for a new trial. Id. It also denied TCL’s motion for judg-
 ment as a matter of law on willfulness, finding the jury’s
 verdict supported by substantial evidence. Id. at 20.
    TCL timely appealed. We have jurisdiction under 28
 U.S.C. § 1295(a)(1).
                              II
     Ericsson argues as a threshold matter that TCL has
 waived any right to appeal the issue of ineligibility under
 § 101 by failing to raise it in a motion for judgment as a
 matter of law under Federal Rule of Civil Procedure 50.
 See Appellees’ Br. 21–25. We disagree for two independent
Case: 18-2003    Document: 61      Page: 4    Filed: 04/14/2020




4           ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 reasons. We discuss each in turn below.
                              A
     The district court’s § 101 opinion applied the two-step
 framework for patent eligibility first laid out in Mayo Col-
 laborative Services v. Prometheus Laboratories, Inc., 566
 U.S. 66 (2012), and further detailed in Alice Corp. v. CLS
 Bank Int’l, 573 U.S. 208 (2014). Patent eligibility under
 § 101 is an issue of law, although the inquiry may some-
 times contain underlying issues of fact. See Berkheimer v.
 HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018); Intellectual
 Ventures I LLC v. Capital One Financial Corp., 850 F.3d
 1332, 1338 (Fed. Cir. 2017). In denying summary judg-
 ment here the district court concluded, at step one, that the
 claims of the ’510 patent “are not directed to an abstract
 idea” as a matter of law. Summary Judgment Decision at
 *7. That decision was based on the court’s analysis of the
 claim language and a comparison to our existing caselaw,
 and was not dependent on any factual issues that were or
 could have been raised at trial. See id. at 70–71.
      Although not in the § 101 context, we have addressed
 a similar procedural scenario in Lighting Ballast Control
 LLC v. Philips Electronics North America Corp., 790 F.3d
 1329, 1337 (Fed. Cir. 2015). In that case, an appellee ar-
 gued that the appellant had “waived any argument . . . by
 failing to raise the issue in either its pre- or post-verdict
 motions for judgment as a matter of law.” Id. at 1336–37.
 We noted that this may be true in cases where a motion for
 summary judgment is denied because “material issues of
 fact prevented judgment.” Id. at 1337. But that was not
 the case in Lighting Ballast, nor is it here. Rather, in
 Lighting Ballast, “[w]hen the district court denied [the mo-
 vant]’s motion for summary judgment, it did not conclude
 that issues of fact precluded judgment; it effectively en-
 tered judgment of validity to [the non-movant],” and that
 grant of judgment was appealable. Id.
Case: 18-2003     Document: 61      Page: 5    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY                5



      The same is true in this case. The district court did not
 conclude that there were issues of fact precluding judg-
 ment. Once the district court held that the ’510 patent was
 not directed to an abstract idea at step one, there was no
 set of facts that TCL could have adduced at trial to change
 that conclusion. See Summary Judgment Decision at *7.
 As a result, the district court effectively entered judgment
 of eligibility to Ericsson. “This is sufficient to preserve the
 issue for appeal.” Lighting Ballast, 790 F.3d at 1338.
     Ericsson argues that we are bound to apply Fifth Cir-
 cuit law in this instance, and that therefore Lighting Bal-
 last is inapplicable. Appellees’ Br. 21–22. Even under
 Fifth Circuit law, however, the district court effectively
 granted summary judgment of eligibility to Ericsson, which
 we may review.
     Relying on Fifth Circuit law, Ericsson cites Feld Motor
 Sports, Inc. v. Traxxas, L.P., 861 F.3d 591, 596 (5th Cir.
 2017), for the proposition that “following a jury trial on the
 merits, this court has jurisdiction to hear an appeal of the
 district court’s legal conclusions in denying summary judg-
 ment, but only if it is sufficiently preserved in a Rule 50
 motion.” But the district court here did not merely deny
 summary judgment. Rather, consistent with Fifth Circuit
 precedent, it effectively granted summary judgment in fa-
 vor of the non-moving party by deciding the issue and leav-
 ing nothing left for the jury to decide. See Hudson v. Forest
 Oil Corp., 372 F.3d 742, 744 (5th Cir. 2004) (“the district
 court’s decision to deny [a] motion for summary judgment
 was in effect a grant of summary judgment in favor of [non-
 movants]”). And when the district court’s action amounts
 to an “effective . . . grant of summary judgment,” the Fifth
 Circuit has treated the action akin to an express grant of
 summary judgment, and allowed an appeal accordingly.
 See Luig v. North Bay Enters., Inc., 817 F.3d 901, 904–05
 (5th Cir. 2016).
Case: 18-2003    Document: 61      Page: 6    Filed: 04/14/2020




6           ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




      The facts of this case justify that same treatment. As
 discussed above, the district court did not deny summary
 judgment of ineligibility on the basis of additional facts
 that needed to be, or even could be, presented at trial. The
 court affirmatively “conclude[d] that the claims are not di-
 rected to an abstract idea but rather to an improved tech-
 nological solution to mobile phone security software.”
 Summary Judgment Decision at *7. Had Ericsson chosen
 to file a cross-motion for summary judgment of eligibility,
 this exact same conclusion would have sufficed to grant
 that motion. Under Fifth Circuit law, this conclusion effec-
 tively serves as a grant of summary judgment for Ericsson,
 which is appealable. See Hudson, 372 F.3d at 744. Erics-
 son’s citation to Feld, which limits the appealability of de-
 nials of summary judgment, is therefore inapposite.
     TCL has preserved its right to appeal what was effec-
 tively a grant of summary judgment of patent validity to
 Ericsson.
                              B
     Even if the district court had not effectively granted
 summary judgment to Ericsson, both Federal Circuit and
 Fifth Circuit law make clear that we have the discretion to
 hear issues that have been waived. And, to the extent the
 issue of patent eligibility in this case was waived (it was
 not, for the reasons discussed above), both circuits’ prece-
 dent supports our decision to exercise our discretion and
 hear the issue.
     We note first that this is not a typical waiver scenario
 in which we are asked to “consider an issue not passed
 upon below.” Singleton v. Wulff, 428 U.S. 106, 120 (1976).
 Here, the issue of patent eligibility was fully briefed, ar-
 gued, and decided below, and then fully briefed and argued
 again before us. Summary Judgment Decision at *7; Ap-
 pellants’ Br. 20–31; Appellees’ Br. 21–38; Appellants’ Reply
 Br. 3–9; Oral Arg. at 5:22–9:57, 21:40–33:07, 34:12–35:55,
Case: 18-2003     Document: 61      Page: 7    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY                7



 No. 2018-2003,      http://www.cafc.uscourts.gov/oral-argu-
 ment-recordings.
     While we always possess “the discretion to decide when
 to deviate from th[e] general rule of waiver,” Interactive
 Gift Express., Inc. v. Compuserve, Inc., 256 F.3d 1323, 1344
 (Fed. Cir. 2001), exercise of that discretion is especially ap-
 propriate in cases that do not present new issues on appeal.
 While there is “no general rule” for when we exercise our
 discretion to reach waived issues, Singleton, 428 U.S. at
 121, we have done so where, among other factors, “the issue
 has been fully briefed by the parties.” See Automated
 Merch. Sys., Inc. v. Lee, 1376, 1379–80 (Fed. Cir. 2015) (“A
 circuit court will disregard the rule of waiver in compelling
 circumstances, particularly if the issue has been fully
 briefed, if the issue is a matter of law or the record is com-
 plete, if there will be no prejudice to any party, and if no
 purpose is served by remand” (quoting Interactive Gift, 256
 F.3d at 1345 (internal quotations and alterations omit-
 ted))). That is the case here.
    Our general rule against reaching waived issues is
 based on sound policy. As we have noted,
     It ensures finality in litigation by limiting the ap-
     pealable issues to those a lower court had an oppor-
     tunity to, and did, address. The rule also conserves
     judicial resources because it prevents parties from
     undoing a lower court's efforts—sometimes span-
     ning years of litigation—based on an error that a
     lower court could have considered and corrected.
     In the same regard, the rule discourages parties
     from inviting an alleged error below only to raise it
     on appeal.
 HTC Corp. v. IPCom GmbH & Co., KG, 667 F.3d 1270, 1281
 (Fed. Cir. 2012) (collecting cases). But none of those poli-
 cies would be served by declining to reach the issue of pa-
 tent eligibility in this case. The district court “had an
 opportunity to, and did, address” the issue with finality.
Case: 18-2003     Document: 61     Page: 8    Filed: 04/14/2020




8           ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 Id; c.f. In re Nuvasive, Inc., 842 F.3d 1376, 1380 (Fed. Cir.
 2016) (declining to reach waived issue where we do not
 have “the benefit of the [lower court]’s informed judg-
 ment”). Unlike prior cases in which we have declined to
 reach waived issues, TCL’s arguments did not shift over
 time or present “a moving target.” Finnigan Corp. v. Int’l
 Trade Comm’n, 180 F.3d 1354, 1363 (Fed. Cir. 1999). To
 the contrary, its “argument[s] at the trial and appellate
 level [were] consistent, thereby ensuring a clear presenta-
 tion of the issue to be resolved.” Id. And, as discussed in
 Section III below, the resolution of the patent eligibility
 question in this case is straightforward. See Interactive
 Gift, 256 F.3d at 1345 (noting that we consider arguably
 waived issues when “the proper resolution is beyond any
 doubt”).
     Accordingly, to the extent the issue of patent eligibility
 was not properly preserved below, we nonetheless exercise
 our discretion to address and resolve the issue. See Icon
 Health and Fitness, Inc. v. Strava, Inc., 849 F.3d 1034,
 1040 (Fed. Cir. 2017) (“Because the issue has been fully
 briefed, the record is complete, there will be no prejudice to
 any party, and no purpose is served by remand, we will
 consider [Appellant]’s arguments”).
     The Fifth Circuit’s statements regarding the proper
 use and purpose of waiver similarly support addressing the
 patent-eligibility legal question here. The en banc Fifth
 Circuit has explained that the doctrine of waiver “exists to
 prevent an appellate court from analyzing the facts of a
 particular issue without the benefit of a full record or lower
 court determination.” New Orleans Depot Servs., Inc. v.
 Dir., Office of Worker’s Comp. Programs, 718 F.3d 384, 388
 (5th. Cir. 2013) (en banc). That concern is not present here.
 The parties have fully briefed the issue of ineligibility un-
 der § 101 both before the district court and before us. We
 also have the benefit of the district court’s decision, which
 resolved the matter without resort to factual considera-
 tions, and no party has raised a genuine fact issue that
Case: 18-2003     Document: 61     Page: 9    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY               9



 requires resolution. See id. at 388 (“[A] well-settled discre-
 tionary exception to the waiver rule exists where a dis-
 puted issue concerns a pure question of law.”). This is not
 “a case in which a party has wholly ignored a major issue”
 until it reached the appellate level, but rather one in which
 the issue was “squarely addressed” below, and therefore it
 is appropriate for us to reach the issue. Id.
     Like the Fifth Circuit in New Orleans Depot, we find
 that because the issue was “presented to” and “fully liti-
 gated before” the district court judge, and because “every
 party was provided an adequate opportunity to brief and
 argue the issue” before us, we can and should “exercise our
 discretion to decide this legal issue.” Id.; see also Glass v.
 Paxton, 900 F.3d 233, 242–32 (5th Cir. 2018) (where “the
 only remaining issues are purely legal questions that were
 briefed below,” the Fifth Circuit has “been willing to resolve
 those issues on appeal.”) 1
     Although the particular waiver at issue in New Orleans
 Depot and Glass did not involve motions for judgment as a
 matter of law under Rule 50, Fifth Circuit authority makes
 clear that the policy behind Rule 50 is consistent with this
 result. “Rule 50(b) is designed to prevent a litigant from
 ambushing both the district court and opposing counsel


     1    Feld, cited by Ericsson and discussed above, also
 supports our conclusion. While Ericsson cites Feld to argue
 that TCL’s claim is waived, Feld itself found that the ap-
 pellant “sufficiently preserved” the issue, noting that post-
 trial briefing requirements should be “construed liberally”
 and “the purpose of the rule is to provide notice to the dis-
 trict court and the plaintiff of the defendant’s objections.”
 861 F.3d at 596 (citing Navigant Consulting, Inc. v. Wil-
 kinson, 508 F.3d 277, 288 (5th Cir. 2007)). Here, Ericsson
 does not and cannot argue that that it was not on notice of
 TCL’s § 101 claim, having fully briefed and argued the is-
 sue both before the district court and now before us.
Case: 18-2003    Document: 61       Page: 10   Filed: 04/14/2020




 10         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 after trial.” Puga v. RGX Solutions, Inc., 922 F.3d 285, 290
 (5th Cir. 2019). Similarly, Rule 50(a) is intended to allow
 a trial court “to re-examine the question of evidentiary in-
 sufficiency” and alert opposing counsel to any insufficiency.
 Id. at 291 (quoting Scottish Heritable Tr., PLC v. Peat Mar-
 wick Main & Co., 81 F.3d 606, 610 (5th Cir. 1996)). Barring
 review of the district court’s § 101 ruling would not promote
 either of these purposes.
     Because the issue of eligibility was fully briefed and de-
 cided below, neither Ericsson nor the district court can
 claim to be “ambush[ed]” by our decision to address the is-
 sue on appeal. Id. at 290. Further, because the district
 court’s denial of TCL’s summary judgment motion rested
 on its conclusion that the asserted claims are not directed
 to an abstract idea at step one, no concerns about eviden-
 tiary insufficiency are present. Therefore, there is no im-
 pediment to us addressing the issue of patent ineligibility.
 See Scottish Heritable, 81 F.3d at 610 (“Technical noncom-
 pliance with Rule 50(b) may be excused in situations in
 which the purposes of the rule are satisfied.”). To the con-
 trary, the Fifth Circuit has “repeatedly counseled against”
 the “slavish adherence” to Rule 50 when it would not pre-
 vent against ambush or evidentiary insufficiency. Id. at
 611.
      We therefore exercise our discretion—to the extent the
 issue was not properly preserved below—to review the dis-
 trict court’s eligibility determination, and turn now to the
 merits of TCL’s appeal.
                              III
     We “review a district court’s summary judgment ruling
 under the law of the regional circuit.” Intellectual Ven-
 tures, 850 F.3d at 1337. Under Fifth Circuit law, we “re-
 view a district court’s ruling on a motion for summary
 judgment de novo and apply the same legal standards as
 the district court.” Bellard v. Gautreaux, 675 F.3d 454, 460
 (5th Cir. 2012). The issue of patent eligibility under § 101
Case: 18-2003    Document: 61      Page: 11     Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY               11



 is a question of law that we review without deference. In-
 tellectual Ventures, 850 F.3d at 1338.
      The Patent Act provides that “[w]hoever invents or dis-
 covers any new and useful process, machine, manufacture,
 or composition of matter, or any new and useful improve-
 ment thereof, may obtain a patent therefor, subject to the
 conditions and requirements of this title.” 35 U.S.C. § 101.
 However, laws of nature, natural phenomena, and abstract
 ideas are not patentable. Alice, 573 U.S. at 216. To deter-
 mine whether this exception applies, we evaluate at step
 one “whether the claims at issue are directed to a patent-
 ineligible concept,” such as an abstract idea. Alice, 573
 U.S. at 218. We have alternately described this inquiry as
 “looking at the ‘focus’ of the claims.” Elec. Power Grp., LLC
 v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quot-
 ing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335–
 36 (Fed. Cir. 2016)). While the specification may be “help-
 ful in illuminating what a claim is directed to . . . the spec-
 ification must always yield to the claim language” when
 identifying the “true focus of a claim.” ChargePoint, Inc. v.
 SemaConnect, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019)
     If the claims are directed to an abstract idea, we move
 to step two and “consider the elements of each claim both
 individually and ‘as an ordered combination’ to determine
 whether the additional elements ‘transform the nature of
 the claim’ into a patent-eligible application.” Alice, 573
 U.S. at 217 (quoting Mayo, 566 U.S. at 77–78). This step
 represents “a search for an ‘inventive concept’—i.e., an ele-
 ment or combination of elements that is ‘sufficient to en-
 sure that the patent in practice amounts to significantly
 more than a patent upon the ineligible concept itself.’” Id.
 at 217–18 (quoting Mayo, 566 U.S. at 72–73) (internal quo-
 tations and alterations omitted).
                               A
    The ’510 patent, titled “Security Access Manager in
 Middleware,” describes “a system and method for
Case: 18-2003     Document: 61     Page: 12    Filed: 04/14/2020




 12          ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 controlling access to a platform for a mobile terminal for a
 wireless telecommunications system.” ’510 patent col.1 ll.
 25–28. Ericsson describes the field of the invention as “se-
 curing mobile phones against improper access by apps.”
 Appellees’ Br. 3. Claim 1 recites:
      1. A system for controlling access to a platform, the
      system comprising:
      a platform having a software services component
      and an interface component, the interface compo-
      nent having at least one interface for providing ac-
      cess to the software services component for
      enabling application domain software to be in-
      stalled, loaded, and run in the platform;
      an access controller for controlling access to the
      software services component by a requesting appli-
      cation domain software via the at least one inter-
      face, the access controller comprising:
      an interception module for receiving a request from
      the requesting application domain software to ac-
      cess the software services component;
      and a decision entity for determining if the request
      should be granted wherein the decision entity is a
      security access manager, the security access man-
      ager holding access and permission policies; and
      wherein the requesting application domain soft-
      ware is granted access to the software services com-
      ponent via the at least one interface if the request
      is granted.
 ’510 patent claim 1. The only other claim on appeal, claim
 5, further recites:
      5. The system according to claim 1, wherein:
      the security access manager has a record of re-
      questing application domain software; and
Case: 18-2003     Document: 61      Page: 13    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY                13



     the security access manager determines if the re-
     quest should be granted based on an identification
     stored in the record.
 ’510 patent claim 5.
      Based on the claim language, we conclude that claims
 1 and 5 are directed to the abstract idea of controlling ac-
 cess to, or limiting permission to, resources. Although writ-
 ten in technical jargon, a close analysis of the claims
 reveals that they require nothing more than this abstract
 idea. By the plain language of claim 1, the “security access
 manager” and the “decision entity” are the same thing. See
 ’510 patent col. 8 ll. 50–53 (“. . . wherein the decision entity
 is a security access manager”). According to the specifica-
 tion, this combined decision entity / security access man-
 ager can further be the same as the “interception module.”
 Id. at col. 8 ll. 50–53 (“Instead of sending a permission re-
 quest . . . from the IM [interception module] 223 to the SAM
 [security access manager] 518, the IM 223 makes a decision
 locally”); see also J.A. 107–110 (district court adopting Er-
 icsson’s proposed construction, and noting that it includes
 “an embodiment where the interception module and the de-
 cision entity are one and the same.”) Because the security
 access manager / decision entity / interception module is
 the only claimed component of the “access controller,” all
 four components collapse into simply “an access controller
 for controlling access” by “receiving a request” and then
 “determining if the request should be granted.” That bare
 abstract idea, controlling access to resources by receiving a
 request and determining if the request for access should be
 granted, is at the core of claim 1.
     Neither of the remaining limitations alter our conclu-
 sion that claim 1 is directed to the abstract idea of control-
 ling access to resources. The first limitation recites “a
 platform having a software services component and an in-
 terface component,” for the ultimate goal of “enabling ap-
 plication domain software to be installed, loaded, and run
Case: 18-2003    Document: 61      Page: 14     Filed: 04/14/2020




 14         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 in the platform.” ’510 patent claim 1. This recitation of
 functional computer components does not specify how the
 claim “control[s] access to a platform,” nor does it direct the
 claim to anything other than that abstract idea. It merely
 provides standard components that are put to use via the
 “access controller” limitation. Similarly, the “wherein” lim-
 itation simply recites the necessary outcome of the abstract
 idea, “grant[ing] access . . . if the request is granted.”
     We are mindful that the step one inquiry looks to the
 claim’s “character as a whole” rather than evaluating each
 claim limitation in a vacuum. See Enfish, LLC v. Microsoft
 Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). But where, as
 here, the bulk of the claim provides an abstract idea, and
 the remaining limitations provide only necessary anteced-
 ent and subsequent components, the claim’s character as a
 whole is directed to that abstract idea. See In re TLI
 Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir.
 2016) (claim directed to abstract idea where additional re-
 cited components “merely provide a generic environment in
 which to carry out the abstract idea.”) For the same reason,
 claim 5, which merely adds that the determination to grant
 access should be “based on an identification,” is directed to
 the same abstract idea.
     Ericsson makes two arguments as to why the asserted
 claims are not directed to an abstract idea at step one. Nei-
 ther is persuasive. First, it argues that the idea of control-
 ling access to resources is not an abstract idea because it
 does not “resemble[] one previously recognized by the Su-
 preme Court.” Appellees’ Br. 31–32. Ericsson’s suggestion
 that an abstract idea must be a “mathematical algorithm,”
 “method of organizing human activity,” or “fundamental
 economic practice,” id., is legally erroneous. The Supreme
 Court has explicitly rejected the use of such “categorical
 rules” to decide patent eligibility. Bilski v. Kappos, 561
 U.S. 593, 610 (2010). As a result, “[t]he Supreme Court and
 we have held that a wide variety of well-known and other
 activities constitute abstract ideas.” Intellectual Ventures
Case: 18-2003    Document: 61     Page: 15    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY             15



 I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir.
 2016) (collecting cases).
     Controlling access to resources is exactly the sort of
 process that “can be performed in the human mind, or by a
 human using a pen and paper,” which we have repeatedly
 found unpatentable. See CyberSource Corp. v. Retail Deci-
 sions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011). The idea
 long predates the ’510 patent and is pervasive in human
 activity, whether in libraries (loaning materials only to
 card-holding members), office buildings (allowing certain
 employees entrance to only certain floors), or banks (offer-
 ing or denying loans to applicants based on suitability and
 intended use). In each of these circumstances, as in the
 claims at issue, a request is made for access to a resource,
 that request is received and evaluated, and then the re-
 quest is either granted or not.
      Ericsson defends the ’510 patent by arguing that its
 claims, unlike these fundamental practices, are specific to
 mobile phones. But “limit[ing] the abstract idea to a par-
 ticular environment—a mobile telephone system—[] does
 not make the claims any less abstract for the step 1 analy-
 sis.” In re TLI, 823 F.3d at 607. To the contrary, we have
 repeatedly found the concept of controlling access to re-
 sources via software to be an abstract idea. See Smart Sys.
 Innovations, LLC v. Chicago Transit Authority, 873 F.3d
 1364, 1371 (Fed. Cir. 2017) (claim involving “denying ac-
 cess to a transit system if the bankcard is invalid” was di-
 rected to an abstract idea); Prism Techs. LLC v. T-Mobile
 USA, Inc., 696 F. App’x 1014, 1017 (Fed. Cir. 2017) (ab-
 stract idea of “providing restricted access to resources”);
 Smartflash LLC v. Apple Inc., 680 F. App’x 977 (Fed. Cir.
 2017) (abstract idea of “conditioning and controlling access
 to data”). The claims at issue here are no different.
     Second, Ericsson contends that its claims are not di-
 rected to an abstract idea because they “solve the specific
 computer problem . . . of controlling app access in resource-
Case: 18-2003    Document: 61      Page: 16    Filed: 04/14/2020




 16         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 constrained mobile phones.” Appellees’ Br. 29. We disa-
 gree. As an initial matter, the district court was incorrect
 to conclude that “[t]he claims of the ’510 patent are limited
 to mobile platform technology,” and Ericsson is wrong to
 repeat that point. Summary Judgment Decision at *7. 2
 The asserted claims merely require “[a] system for control-
 ling access to a platform,” whether mobile, desktop, or oth-
 erwise. They do not mention, and are not limited to, mobile
 phones or a “resource-constrained” environment. For the
 same reason, Ericsson’s reference to “a specific, layered
 software architecture,” Appellees’ Br. 29–30, which does
 not appear in the claims, is unavailing.
      Moreover, the claims here do not “ha[ve] the specificity
 required to transform a claim from one claiming only a re-
 sult to one claiming a way of achieving it.” SAP Am., Inc.
 v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018). Er-
 icsson does not deny that its claims are drafted function-
 ally, but argues that the process of requesting and
 controlling access as recited in the claim is a specific tech-
 nique for improving computer performance. Appellees’ Br.
 29–30. As discussed above, we disagree. The claims are
 silent as to how access is controlled. They merely make
 generic functional recitations that requests are made and
 then granted. Merely claiming “those functions in general
 terms, without limiting them to technical means for



      2  The district court was also incorrect to state that
 “[t]he PTAB’s highly technical characterization of the
 claims supports the conclusion that the claims are not di-
 rected to an abstract idea.” Summary Judgment Decision
 at *7. Claims do not become eligible simply because they
 are written or characterized in a “highly technical” man-
 ner. That would violate the Supreme Court’s caution that
 patent eligibility must not “depend simply on the drafts-
 man’s art.” Alice, 573 U.S. at 224 (quoting Mayo, 566 U.S.
 at 72).
Case: 18-2003    Document: 61      Page: 17    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY              17



 performing the functions that are arguably an advance,”
 does not make a claim eligible at step one. Elec. Power
 Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir.
 2016).
                               B
      Having determined that the asserted claims of the ’510
 patent are directed to the abstract idea of controlling access
 to resources, we next ask whether the asserted claims con-
 tain an inventive concept that would support patent eligi-
 bility. We conclude that they do not.
     Ericsson argues that the “layered architecture” of the
 invention provides the necessary inventive concept. Ac-
 cording to Ericsson, claims 1 and 5 “recite three specific
 layers of software,” in which the bottom “services layer” is
 “further arranged into vertical functional software stacks.”
 Appellees’ Br. 36 (internal quotations omitted). Ericsson
 contends that the novelty of the claims is, in part, the “ar-
 rangement of horizontally partitioned functional software
 units” which “differs from the standard model, which uses
 vertical layers only.” Id. But this allegedly novel aspect of
 the invention is wholly missing from claims 1 and 5. Nei-
 ther claim recites any particular architecture at all—much
 less the specific three layered architecture advocated by
 Ericsson. Nor does either claim recite software stacks or
 units—vertical, horizontal, or otherwise.
     Ericsson concedes that at least some of these elements
 do not appear in the claims. See Appellees’ Br. 37 n.3. Ra-
 ther, it argues that our analysis must be “aided by a con-
 sideration of the specification” under which “the described
 benefits flow from the claimed ‘interception module.’” Id.
 Ericsson misstates the role of the specification, which “can-
 not be used to import details from the specification if those
 details are not claimed.” ChargePoint, 920 F.3d at 769. Ra-
 ther, “any reliance on the specification in the § 101 analysis
 must always yield to the claim language.” Id.
Case: 18-2003    Document: 61     Page: 18    Filed: 04/14/2020




 18         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




     Here, Ericsson alleges that the inventive concept of the
 ’510 patent lies in a particular three-layer arrangement of
 software, in which the bottom layer is “arranged into verti-
 cal functional software stacks” and “horizontally parti-
 tioned functional software units.” Appellees’ Br. 36 (citing
 ’510 patent col. 2 ll. 20–25, col. 5 ll. 1, 23–30, 40). Even
 assuming that Ericsson’s explanation of the scheme de-
 scribed in the specification is correct, this cannot provide
 an inventive concept at step two because it is not recited in
 claims 1 or 5. See Intellectual Ventures, 838 F.3d at 1315
 (holding claims ineligible where “the asserted claims do not
 contain any limitations that address” problems the specifi-
 cation purported to solve); ChargePoint, 920 F.3d at 769–
 70 (holding claims ineligible where “[e]ven if [the] specifi-
 cation had provided, for example, a technical explanation
 of how to enable communication over a network for a device
 interaction . . . the claim language here would not require
 those details”).
     Because its alleged inventive concept is not otherwise
 recited in the claims, Ericsson asks us to import the three-
 layer architecture and the horizontal partition require-
 ment into the claim through the recited “interception mod-
 ule.” Appellees’ Br. 37 n.3. We decline to do so. The claims
 in question describe the role of the interception module
 clearly: “an interception module for receiving a request
 from the requesting application domain software to access
 the software services component.” ’510 patent claim 1.
 Nothing in that language supports Ericsson’s contention
 that the claim requires a three-layer architecture, horizon-
 tally partitioned functional software units, vertical func-
 tional software stacks, or any other component of the
 structure that it claims is inventive. If Ericsson believes
 that the recited “interception module” necessarily requires
 these structures, the time to make that argument would
 have been at claim construction. But Ericsson elected not
 to propose any construction for this term, and the parties
 agreed that the term would be given its plain and ordinary
Case: 18-2003    Document: 61      Page: 19     Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY               19



 meaning. J.A. 102. Indeed, Ericsson’s expert testified at
 trial that an interception module is merely “a segment of
 code that performs the interception function.” J.A. 6 (dis-
 trict court summarizing testimony of Ericsson’s expert).
 Thus, we do not agree with Ericsson that the use of “inter-
 ception module” in the claim is sufficient to import the
 three-layer architecture from the specification.
     The same is true of the term “software services compo-
 nent.” During claim construction the district court ex-
 pressly rejected both parties’ proposed constructions,
 noting that each would improperly read limitations into
 the claims. J.A. 105. As the district court noted, “the
 claims do not describe the internal composition or arrange-
 ment of the software services component itself,” and there-
 fore the invention was not limited to “a plurality of
 functional software units,” or any of the parties’ other pro-
 posed limitations. Id. The district court therefore con-
 strued the term to mean “a software component for
 providing services.” J.A. 107. That broad construction,
 which is not challenged before us, provides no reason to im-
 port the allegedly novel layered architecture described in
 the specification into the language of the claims.
      Ericsson also relies in part on the district court’s brief
 discussion of Alice step two, which provided two reasons
 that the claims of the ’510 patent supposedly recite an in-
 ventive concept. We disagree with both. First, the court
 stated that the claims “recite a technological improvement
 to . . . the problem of limited memory and resources on mo-
 bile phones.” Summary Judgment Decision at *8. As dis-
 cussed above, however, claims 1 and 5 are not limited to
 mobile phones and make no mention of limited memory or
 resources. We cannot agree that the claims present a “par-
 ticularized solution” to the problem of limited memory in
 mobile phones as the district court suggests, Summary
 Judgment Decision at *8, when the claims as written make
 no mention of memory and encompass not just mobile
 phones but any “system for access to a platform.” ’510
Case: 18-2003    Document: 61     Page: 20    Filed: 04/14/2020




 20         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 patent claim 1. Indeed, the specification of the ’510 patent
 expressly disavows any interpretation that would limit its
 scope only to “mobile terminal[s].” ’510 patent col. 10
 ll. 58–67.
      Second, the district court concluded that the claims
 “are not merely conventional applications of computer tech-
 nology.” Summary Judgment Decision at *8. But it
 reached this conclusion based solely on the Patent Trial
 and Appeal Board’s conclusion in a related inter partes re-
 view proceeding that one of ordinary skill in the art alleg-
 edly would not be “motivated to combine computer-based
 security software with the relevant mobile platform tech-
 nology.” Id. The district court overstates the breadth of
 the Board’s conclusion. The Board concluded that TCL had
 “failed to persuasively establish an articulated reason” that
 one of ordinary skill would “implement the access control-
 ler of [one prior art reference] as the security management
 mechanism of [a second prior art reference] to provide the
 fine-grained access control identified in [the second prior
 art reference].” TCL Corp. v. Telefonaktiebolaget LM Er-
 icsson, No. IPR2015-01605, Paper 44, at 27 (PTAB Jan. 25,
 2017). The Board did not conclude, as the district court
 suggests, that there was a fundamental incompatibility be-
 tween conventional computer-based security software and
 mobile platform technology prior to the invention of the
 ’510 patent. Even if it had, that conclusion could not
 demonstrate that the claims here possess an inventive step
 because the feature that was allegedly lacking in the com-
 bination (i.e., technology specific to mobile phone plat-
 forms) is not recited in the claims at issue.
     Because the architecture identified by Ericsson as in-
 ventive does not appear in claims 1 or 5 of the ’510 patent,
 we conclude at step two that claims 1 and 5 do not provide
 a sufficient inventive concept to render them patent eligi-
 ble. The most specific elements actually recited in the
 claim are “an access controller for controlling access,” “an
 interception module for receiving a request,” and “a
Case: 18-2003    Document: 61       Page: 21   Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY              21



 decision entity for determining if the request should be
 granted.” ’510 patent claim 1. None of these elements are
 sufficient to turn the claim into anything more than a ge-
 neric computer for performing the abstract idea of control-
 ling access to resources. Even assuming that this collection
 of elements led to a more efficient way of controlling re-
 source access, “our precedent is clear that merely adding
 computer functionality to increase the speed or efficiency
 of the process does not confer patent eligibility on an oth-
 erwise abstract idea.” Intellectual Ventures I LLC v. Capi-
 tal One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015).
 Thus, the claims do not “recite[] a specific solution to a se-
 curity problem,” as Ericsson contends. Appellees’ Br. 35.
 To the contrary, when a claim “does no more than require
 a generic computer to perform generic computer functions,”
 as here, the claims lack an inventive concept sufficient to
 demonstrate eligibility at step two. Alice, 573 U.S. at 225.
                              III
     We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons,
 claims 1 and 5 of the ’510 patent are directed to the abstract
 idea of controlling access to resources, and do not recite an
 inventive concept sufficient to transform that idea into pa-
 tent-eligible subject matter. The claims are therefore inel-
 igible for patenting under § 101. Accordingly, the district
 court’s damages verdict is vacated.
         VACATED-IN-PART AND REVERSED
                            COSTS
     Costs to Appellants.
Case: 18-2003    Document: 61      Page: 22    Filed: 04/14/2020




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

   ERICSSON INC., TELEFONAKTIEBOLAGET LM
                   ERICSSON,
               Plaintiffs-Appellees

                              v.

      TCL COMMUNICATION TECHNOLOGY
  HOLDINGS LIMITED, TCT MOBILE LIMITED, TCT
              MOBILE (US) INC.,
              Defendants-Appellants
             ______________________

                         2018-2003
                   ______________________

     Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:15-cv-00011-RSP, Mag-
 istrate Judge Roy S. Payne.
                  ______________________
 NEWMAN, Circuit Judge, dissenting.
      The court today sets aside the Federal Rules and sound
 practice for civil trials and appeals, and holds that the dis-
 trict court’s pre-trial denial of a motion for summary judg-
 ment based on 35 U.S.C. § 101 is the same as a final
 decision in favor of the non-movant. That is not the general
 rule, and it is not the rule of the Fifth Circuit, whose pro-
 cedural law controls this trial and appeal.
      Nonetheless, the panel majority treats the district
 court’s pre-trial denial of summary judgment as a final de-
 cision on the merits, ripe for appeal. And on appeal, the
Case: 18-2003     Document: 61      Page: 23    Filed: 04/14/2020




 2           ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 panel majority decides patent eligibility under Section 101,
 although there was no final judgment on this issue—and
 no record, no evidence, no witnesses, no expertise, no argu-
 ment, and no district court decision.
     The panel majority, now deciding patent eligibility un-
 der Section 101, finds facts and applies law without the
 benefit of district court trial. The majority ignores the pre-
 trial findings of the district court, rejects the estopped find-
 ings of the Patent Trial and Appeal Board in the related
 IPR proceeding, and discards the guidance of precedent, to
 hold the subject matter of claims 1 and 5 ineligible for pa-
 tenting.
    The majority announces new law and disrupts prece-
 dent. I respectfully dissent.
                               1.
     Section 101 arguments were not raised at dis-
     trict court trial and post-trial
      After the district court denied TCL’s pre-trial motion
 for summary judgment on Section 101, 1 TCL did not pur-
 sue any Section 101 aspect at the trial or in any post-trial
 proceeding. Although other pre-trial motion issues were
 litigated, Section 101 disappeared. TCL took no action to
 preserve the Section 101 issue, and Section 101 was not
 raised for decision and not mentioned in the district court’s
 final judgment. 2
    Nonetheless, Section 101 eligibility is the focus of
 TCL’s appeal, and my colleagues decide it for themselves.


     1   Ericsson Inc. v. TCL Commc’n Tech. Holdings, Ltd.,
 2017 WL 5137401 (E.D. Tex. Nov. 4, 2017) (“Summ. J. Or-
 der”).
     2   Ericsson Inc. v. TCL Commc’n Tech. Holdings, Ltd.,
 2018 WL 2149736 (E.D. Tex. May 10, 2018) (“Dist. Ct.
 Dec.”).
Case: 18-2003    Document: 61     Page: 24    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY              3



 There is no trial record and no evidence on the question of
 whether the claimed invention is an abstract idea and de-
 void of inventive content. The panel majority departs from
 the Federal Rules and from precedent.
     Federal Rule of Civil Procedure 50 provides guidance
 after a pre-trial denial of summary judgment; the Rule as-
 sumes that the issue is litigated at trial, and provides the
 post-trial procedure to preserve the issue for district court
 decision and for appeal. Rule 50 includes:
     If the court does not grant a motion for judgment
     as a matter of law made under Rule 50(a), the court
     is considered to have submitted the action to the
     jury subject to the court’s later deciding the legal
     questions raised by the motion. No later than 28
     days after the entry of judgment . . . the movant
     may file a renewed motion for judgment as a mat-
     ter of law . . . .
 Fed. R. Civ. P. 50(b). The Supreme Court, in Unitherm
 Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394 (2006),
 summarized the purpose of this Rule:
     This Court has addressed the implications of a
     party’s failure to file a postverdict motion under
     Rule 50(b) on several occasions and in a variety of
     procedural contexts. This Court has concluded
     that, “[i]n the absence of such a motion” an “appel-
     late court [is] without power to direct the District
     Court to enter judgment contrary to the one it had
     permitted to stand.” Cone v. West Virginia Pulp &
     Paper Co., 330 U.S. 212, 218 (1947).
 Id. at 400–01. The Court explained that a motion under
 Rule 50(b) is necessary in order to obtain the views of the
 judge who experienced the trial, if the issue is sought to be
 decided:
     A postverdict motion is necessary because “[d]eter-
     mination of whether a new trial should be granted
Case: 18-2003    Document: 61      Page: 25    Filed: 04/14/2020




 4          ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




     or a judgment entered under Rule 50(b) calls for the
     judgment in the first instance of the judge who saw
     and heard the witnesses and has the feel of the case
     which no appellate printed transcript can impart.”
     Cone, supra, at 216.
 Id. at 401 (footnote omitted). Absent such post-trial motion
 and decision, the issue is not available for appeal. Here
 there was no post-trial motion, and no final decision of the
 district court.
      Contrary to the panel majority’s theory, the Section
 101 issue was not preserved for appeal. The Fifth Circuit
 is explicit that an “interlocutory order denying summary
 judgment is not to be reviewed,” even after “full trial on the
 merits” and even for “purely legal issues,” unless “it is suf-
 ficiently preserved in a Rule 50 motion.” Feld Motor
 Sports, Inc. v. Traxxas, L.P., 861 F.3d 591, 595–96 & n.4
 (5th Cir. 2017); Puga v. RCX Sols., Inc., 922 F.3d 285, 291
 n.2 (5th Cir. 2019). The Fifth Circuit stresses that appel-
 late review is available only for issues preserved in a Rule
 50 motion. Feld, 861 F.3d at 596.
     Other circuits are in accord. See, e.g., Ji v. Bose Corp.,
 626 F.3d 116, 127 (1st Cir. 2010) (a party “must restate its
 objection” in order “to preserve its challenge for appeal”);
 Elm Ridge Expl. Co., LLC v. Engle, 721 F.3d 1199, 1219
 (10th Cir. 2013) (a party cannot appeal the denial of its
 Rule 50 motion “when it did not renew the motion under
 Rule 50(b) after the jury’s verdict”); Duban v. Waverly Sales
 Co., 760 F.3d 832, 835 (8th Cir. 2014) (“Litigants must re-
 new summary judgment arguments in Rule 50 motions to
 preserve their arguments for appeal.”); Luxottica Grp.,
 S.p.A. v. Airport Mini Mall, LLC, 932 F.3d 1303, 1310 n.1
 (11th Cir. 2019) (“[T]he only way to preserve a Rule 50(a)
 motion is to renew it under Rule 50(b).”). Although courts
 have allowed a few departures in extraordinary circum-
 stances, the case at bar is not asserted to present extraor-
 dinary circumstances.
Case: 18-2003    Document: 61     Page: 26    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY              5



     My colleagues on this panel propose that they are un-
 der no constraint, stating that the Fifth Circuit has treated
 the denial of summary judgment akin to an express grant
 of summary judgment. Maj. Op. at 5. However, in every
 case cited by the majority, there was a trial or a post-trial
 motion or a district court decision on the disputed issue.
 The majority states that it has authority to decide this is-
 sue not presented at trial, citing Lighting Ballast Control
 LLC v. Philips Electronics North America Corp., 790 F.3d
 1329 (Fed. Cir. 2015), where the court held that the ques-
 tion of whether a term was governed by § 112/6 was a claim
 construction question for the court, not the jury, and could
 be appealed on final judgment on the jury verdict. There
 was no Rule 50 issue on appeal of the district court’s deci-
 sion on a motion for JMOL. Lighting Ballast does not sup-
 port the panel’s venture herein, where there was no
 mention at trial of a Section 101 issue; no record, no evi-
 dence, no witness testimony, no expertise, no motion dur-
 ing or after trial, no argument, no district court decision,
 and no motion for JMOL on Section 101.
      The Fifth Circuit has plainly ruled that “[f]ailure to
 raise an argument before the district court waives that ar-
 gument.” Fruge v. Amerisure Mut. Ins. Co., 663 F.3d 743,
 747 (5th Cir. 2011). The Fifth Circuit is clear that it “re-
 ject[s] ‘the contention that . . . review should depend on
 whether the party claims an error of law or an error of
 fact.’” Feld, 861 F.3d at 596 (quoting Chesapeake Paper
 Prods. Co. v. Stone & Webster Eng’g Corp., 51 F.3d 1229,
 1235 (4th Cir. 1995)). The Fifth Circuit has stressed that
 “even legal errors cannot be reviewed unless the challeng-
 ing party restates its objection in a [Rule 50] motion.” Id.
     The Federal Circuit has recognized that “[d]enials of
 summary judgment are not appealable.” Novo Nordisk
 A/S v. Becton Dickinson & Co., 304 F.3d 1216, 1221 (Fed.
 Cir. 2002). Our departure today defies this classical proce-
 dural rule. Here, TCL’s pre-trial motion for summary judg-
 ment was denied by the district court, no post-trial motion
Case: 18-2003     Document: 61      Page: 27     Filed: 04/14/2020




 6          ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 was filed, and Section 101 was not mentioned in the district
 court’s final decision or requested for reconsideration. Yet
 the majority accepts this untried and undecided issue for
 our appellate decision, and decides it, overriding the judg-
 ment entered on the jury verdict. That is not fair and rea-
 sonable judicial process.
     TCL cites the Federal Circuit’s statement in ePlus, Inc.
 v. Lawson Software, Inc., 700 F.3d 509 (Fed. Cir. 2012),
 that a party is “not required to ignore the writing on the
 wall and press the issue over and over again to preserve it
 for appeal.” TCL Reply Br. 3–4. In ePlus, the defendant
 raised an indefiniteness issue in a post-trial motion for
 judgment as a matter of law, and although the district
 court held the issue waived, this court disagreed, citing the
 defendant’s several arguments of indefiniteness of the
 means-plus-function claim. This “over and over” usage in
 ePlus does not excuse the total abandonment of the issue
 herein.
    The Supreme Court reminds us that Rule 50 imple-
 ments fairness:
     Moreover, the “requirement of a timely application
     for judgment after verdict is not an idle motion” be-
     cause it “is . . . an essential part of the rule, firmly
     grounded in principles of fairness.”
 Unitherm, 546 U.S. at 401 (quoting Johnson v. New York,
 N.H. & H.R. Co., 344 U.S. 48, 53 (1952)); see Johnson, 344
 U.S. at 53 (“Rewriting the rule to fit counsel’s unexpressed
 wants and intentions would make it easy to reintroduce the
 same type of confusion and uncertainty the rule was
 adopted to end.”).
     In a few situations, courts have excused the inadvert-
 ent omission of a Rule 50 motion. However, such excuse is
 not here offered. In this case, the question of Section 101
 eligibility was not pursued and not mentioned at trial and
 was not raised by post-trial motion. Whether viewed as
Case: 18-2003    Document: 61      Page: 28   Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY               7



 abandoned or waived, the Section 101 issue is not before us
 for determination ab initio on appeal.
     On accepting the appeal and deciding for itself the
 question of Section 101 eligibility, the majority further
 errs, as I next outline.
                              2.
     The majority’s decision on Section 101 is not
     in accord with law and precedent
    Applying Supreme Court guidance on Section 101, and
 the now-extensive body of precedent applying that guid-
 ance, it is apparent that the claims of U.S. Patent No.
 7,149,510 (“the ’510 patent”) are not for an abstract idea.
 A cursory glance at claims 1 and 5, the only claims in suit,
 shows their technological substance and inventive step:
     1. A system for controlling access to a platform, the
     system comprising:
     a platform having a software services component
         and an interface component, the interface com-
         ponent having at least one interface for provid-
         ing access to the software services component
         for enabling application domain software to be
         installed, loaded, and run in the platform;
     an access controller for controlling access to the
        software services component by a requesting
        application domain software via the at least
        one interface, the access controller comprising:
     an interception module for receiving a request from
         the requesting application domain software to
         access the software services component;
     and a decision entity for determining if the request
        should be granted wherein the decision entity
        is a security access manager, the security
Case: 18-2003    Document: 61      Page: 29   Filed: 04/14/2020




 8           ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




         access manager holding access and permission
         policies; and
     wherein the requesting application domain soft-
        ware is granted access to the software services
        component via the at least one interface if the
        request is granted.
     5. The system according to claim 1, wherein:
      the security access manager has a record of re-
          questing application domain software; and
      the security access manager determines if the re-
          quest should be granted based on an identifi-
          cation stored in the record.
 ’510 patent, col. 11, ll. 2–23, 46–51.
     The district court, in its pre-trial denial of summary
 judgment, applied the Supreme Court’s two-step analysis
 from Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208
 (2014). Ericsson summarizes this analysis, starting with
 Alice Corp.’s Step 1:
     At Step 1, the claims are directed not to an abstract
     idea, but to a technological solution to a technolog-
     ical problem. The district court correctly found
     that the claims recite a technological “system”—
     one using a “layered architecture” that isolates an
     “application domain” containing apps from phone
     “services” using an “interception module”—that en-
     ables users to control apps’ access to phone fea-
     tures. That is an improvement in the operation of
     computers—enabling users to mitigate security
     risks from downloaded apps—not an abstract idea.
 Ericsson Br. 18. The district court concluded that Step 1 is
 met and that “the claims are not directed to an abstract
 idea but rather to an improved technological solution to
 mobile phone security software.” Summ. J. Order at *7.
Case: 18-2003    Document: 61      Page: 30    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY               9



      The panel majority finds that “the claims . . . require
 nothing more than this abstract idea” of “controlling access
 to, or limiting permission to, resources.” Maj. Op. at 13.
 The majority offers analogy to a library’s requirement of a
 library card in order to obtain access to a book. Maj. Op. at
 15 (“Controlling access to resources . . . is pervasive in hu-
 man activity [such as] in libraries (loaning materials only
 to card-holding members).”). I agree that the idea of con-
 trolling access to library books is an ancient idea, but this
 does not convert every method of controlling access, no
 matter how novel and unobvious and technologically com-
 plex, into an ineligible abstraction. The analogy between a
 library card and this complex multi-layered system of com-
 puter-implemented interception, conversion, and control,
 does not convert the subject matter of claims 1 and 5 into
 an abstract idea. As the Supreme Court recognized in KSR
 Int’l Co. v. Teleflex Inc.: “We build and create by bringing
 to the tangible and palpable reality around us new works
 based on instinct, simple logic, ordinary inferences, ex-
 traordinary ideas, and sometimes even genius.” 550 U.S.
 398, 427 (2007).
     The district court also discussed Step 2 of Alice Corp.
 As summarized by Ericsson:
     The court also correctly found that, at Step 2, the
     claims recite an inventive, patent-eligible applica-
     tion of any purported underlying abstract idea.
     The ’510 Patent’s layered architecture is a specific
     implementation of a mobile-phone security system
     that was unknown in the prior art.
 Ericsson Br. 18. Claims 1 and 5 are directed to a specific
 solution to a technological problem, as discussed in Enfish,
 LLC v. Microsoft Corp., where claims that recited a “data
 storage and retrieval system” with a “logical table” that
 stores information, were found to be directed to “a specific
 type of data structure,” not an abstract idea. 822 F.3d
 1327, 1336, 1339 (Fed. Cir. 2016). Again in Smart Systems
Case: 18-2003    Document: 61     Page: 31    Filed: 04/14/2020




 10         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 Innovations, LLC v. Chicago Transit Authority, this court
 explained that claims that are “necessarily rooted in com-
 puter technology in order to overcome a problem specifi-
 cally arising in the realm of computer networks” do not
 recite an abstract idea. 873 F.3d 1364, 1372 (Fed Cir.
 2017).
     The panel majority does not discuss the district court’s
 findings and does not apply the Alice Corp. criteria or draw
 on the guidance of precedent. Instead, the majority creates
 new Section 101 law. The majority observes that the tech-
 nologic description in the specification is more extensive
 than the description in the claims, stating that only the
 specification describes “a particular three-layer arrange-
 ment of software, in which the bottom layer is ‘arranged
 into vertical functional software stacks’ and ‘horizontally
 partitioned functional software units,’” and therefore that
 the technology “cannot provide an inventive concept at step
 two because it is not recited in claims 1 or 5.” Maj. Op. at
 18.
     The majority appears to require that all of the techno-
 logic information in the specification must be recited in the
 claims in order to avoid abstractness of the claims. This is
 a new requirement for claims, and not only conflicts with
 the opportunity to present claims of varying scope, but also
 conflicts with the principle that claims are intended to be
 concise statements of the patented invention as distin-
 guished from the prior art. See 35 U.S.C. § 112. It is not
 the law and is not the practice that every descriptive and
 distinguishing detail from the specification must be stated
 in the claims.
     Section 101 does not impose claim requirements be-
 yond those of Sections 102, 103, 112, and the rest of patent
 law. The majority’s new law of claim content brings fresh
 uncertainty to an already strained innovation incentive.
Case: 18-2003    Document: 61      Page: 32   Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY            11



                              3.
     The majority contravenes the statutory estop-
     pel of PTAB proceedings between the same
     parties
     Claims 1 and 5 recite the limitations of the software
 services component, the interface component, the access
 controller, the interception module, and the security access
 manager, in multi-layered architecture. The panel major-
 ity disposes of this claim content as irrelevant to Sec-
 tion 101, as “conventional applications of computer
 technology.” Maj. Op. at 20 (citing Summ. J. Order at *8).
 The district court in its denial of summary judgment had
 referred to the PTAB’s finding that a person of ordinary
 skill in the art would not be “motivated to combine com-
 puter-based security software with the relevant mobile
 platform technology,” the PTAB holding the claims patent-
 able under Section 103. 3
     The PTAB decision is final and binding as to “any
 ground that the petitioner raised or reasonably could have
 raised during that inter partes review.”         35 U.S.C.
 § 315(e)(2). The panel majority effectively holds that the
 district court is not bound by the PTAB decision and find-
 ings. Maj. Op. at 20 (“[The PTAB’s] conclusion could not
 demonstrate that the claims here possess an inventive step
 because the feature that was allegedly lacking in the com-
 bination (i.e., technology specific to mobile phone plat-
 forms) is not recited in the claims at issue.”).
     The district court had observed that a “pragmatic anal-
 ysis of § 101 is facilitated by considerations analogous to
 those of §§ 102 and 103 as applied to the particular case,”



     3  TCL Corp. v. Telefonaktiebolaget LM Ericsson, No.
 IPR2015-01605, 2017 WL 505375, at *9–13 (P.T.A.B. Jan.
 25, 2017) (“PTAB Dec.”).
Case: 18-2003    Document: 61      Page: 33   Filed: 04/14/2020




 12         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 quoting Internet Patents Corp. v. Active Network, Inc., 790
 F.3d 1343, 1347 (Fed. Cir. 2015). Summ. J. Order at *8.
 The majority acknowledges that the district court applied
 the PTAB ruling and stated that a person of skill in the
 field of the invention would not be “motivated to combine
 computer-based security software with the relevant mobile
 platform technology.” Maj. Op. at 20 (quoting Summ. J.
 Order at *8 (quoting PTAB Dec. at *9–13)). This PTAB de-
 cision created an estoppel in the district court. 35 U.S.C.
 § 315(e).
     The majority holds that on appeal from the district
 court, we can take up issues on which the district court is
 estopped. That cannot be the intent of the America Invents
 Act, of which estoppel is a foundation. Nonetheless, exer-
 cising liberation from the statutory estoppel, the majority
 finds that the system of claims 1 and 5 does not “possess an
 inventive step,” Maj. Op. at 20, despite the PTAB’s ruling
 of non-obviousness. However, the PTAB ruling is final and
 binding between these parties.
                              4.
      Claim limitations cannot be discarded in or-
      der to impart abstractness to the residue of the
      claim
     The majority holds that “the bulk of the claim provides
 an abstract idea, and the remaining limitations provide
 only necessary antecedent and subsequent components.”
 Maj. Op. at 14. Thus the majority holds that the limita-
 tions in the claims are irrelevant, and that the claimed
 “necessary antecedent and subsequent components” of the
 “highly technical” composition of the claims are not consid-
 ered in deciding whether the claims are for an abstract
 idea. Maj. Op. at 14, 16 n.2.
     The majority discards the claim limitations, contrary
 to the Supreme Court’s admonition to examine “the ele-
 ments of each claim both individually and as an ordered
Case: 18-2003    Document: 61      Page: 34     Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY               13



 combination to determine whether the additional elements
 transform the nature of the claim into a patent-eligible ap-
 plication” of the idea. Alice Corp., 573 U.S. at 217 (internal
 quotation marks omitted). At the trial, witnesses described
 the claim limitations, including the multi-layered struc-
 ture of the software services component, the middleware
 and the application domain layer, the access controller, and
 the interceptor module. Witnesses explained that all of
 these limitations are in the claims. This evidence must be
 considered with respect to Section 101 eligibility.
     Section 101 is a question of law applied to specific facts.
 Precedent illustrates the factual nature of the inquiry into
 subject matter eligibility. For example, in Aatrix Software,
 Inc. v. Green Shades Software, Inc., claims directed to a
 “data processing system for designing, creating, and im-
 porting data” into a “viewable form” were analyzed to apply
 their factual foundations to Section 101. 882 F.3d 1121,
 1123, 1128 (Fed. Cir. 2018). Again in Data Engine Tech-
 nologies. LLC v. Google Inc., claims for an “electronic
 spreadsheet system for storing and manipulating infor-
 mation” by “a specific method for navigating through three-
 dimensional electronic spreadsheets” were analyzed to
 show the non-abstract quality of the limitations to the
 claimed subject matter. 906 F.3d 999, 1005, 1007–08 (Fed.
 Cir. 2018). In Ancora Techs., Inc. v. HTC America, Inc., the
 technology for improving security was found to be “a non-
 abstract computer-functionality improvement if done by a
 specific technique that departs from earlier approaches to
 solve a specific computer problem.” 908 F.3d 1343, 1348
 (Fed. Cir. 2018).
     No evidence and no precedent supports the majority’s
 theory that the limitations in claims 1 and 5 constitute the
 well understood, routine, and conventional activity that is
 the foundation of “abstract idea” unpatentability.
     The majority further reasons that the claims are for an
 abstract idea because “[c]ontrolling access to resources is
Case: 18-2003     Document: 61     Page: 35    Filed: 04/14/2020




 14          ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 exactly the sort of process that ‘can be performed in the hu-
 man mind, or by a human using a pen and paper.’” Maj.
 Op. at 15 (quoting CyberSource Corp. v. Retail Decisions,
 Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)). The majority
 discards the vast evidence of technological complexity and
 advance, and announces that the system “merely add[s]
 computer functionality to increase the speed or efficiency
 of the process.” Maj. Op. at 21. There was no evidence that
 this complex multi-level digital method can be performed
 by pen and paper.
     The claimed system was not shown or suggested to be
 a computer substitute for pen and paper, as the majority
 now finds.
                              5.
      An invention is defined by the claims, not the
      boiler-plate at the end of the specification
      My colleagues also hold that, despite the technologi-
 cally detailed claim limitations, the claims are for an ab-
 stract idea because of the final paragraph of the ’510 patent
 specification, the terminal boiler-plate beloved of patent
 draftsmen. This paragraph concludes the specification as
 follows:
      While what has been described constitute exem-
      plary embodiments of the invention, it should be
      understood that the invention can be varied in
      many ways without departing from the scope
      thereof. For example, although the present inven-
      tion has been described primarily in connection
      with a platform for a mobile terminal for a wireless
      telecommunications system, the invention can also
      be used in connection with platforms for other
      products. Because the invention can be varied in
      many ways, it should be recognized that the inven-
      tion should be limited only insofar as is required by
      the scope of the following claims.
Case: 18-2003    Document: 61       Page: 36    Filed: 04/14/2020




 ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY               15



 ’510 patent, col. 10, ll. 57–67; see Maj. Op. at 20. It is well
 recognized that such a generalized wrap-up does not en-
 large the claims beyond what is described and enabled in
 the specification. See, e.g., D Three Enterprises, LLC v.
 SunModo Corp., 890 F.3d 1042, 1051 (Fed. Cir. 2018)
 (“This boilerplate language at the end of the . . . specifica-
 tion is not sufficient to show adequate disclosure of the ac-
 tual [invention].”).
     The majority’s ruling that such general text converts
 the claimed subject matter into abstractness will import
 Section 101 invalidity into virtually all existing patents.
                               6.
     Ericsson has the right to respond to TCL’s Sec-
     tion 101 arguments on this appeal
     The panel majority also holds that Ericsson waived the
 right to argue that the claim limitations of the interception
 module and the software services component contribute to
 Section 101 eligibility; the majority’s reason is that Erics-
 son did not present evidence construing this technology at
 claim construction. Maj. Op. at 18–19 (“[T]he time to make
 that argument would have been at claim construction.”).
 However, these aspects were not in dispute in the infringe-
 ment trial, for there was no dispute about the meaning of
 “interception module,” no dispute about the meaning of
 “software services component,” and no dispute about the
 application of these terms to TCL’s system.
      A party cannot have waived its right to respond to ar-
 guments and issues that are presented for the first time on
 appeal. Netword, LLC v. Centraal Corp., 242 F.3d 1347,
 1356 (Fed. Cir. 2001) (“When a potentially material issue
 or argument in defense of the judgment is raised for the
 first time . . . , fundamental fairness requires that the [op-
 posing party] be permitted to respond.”); 16A Charles A.
 Wright, Alan R. Miller, and Edward H. Cooper, Federal
 Practice & Procedure § 3974.3 (3d ed. 1999) (a reply is
Case: 18-2003    Document: 61     Page: 37    Filed: 04/14/2020




 16         ERICSSON INC. v. TCL COMMUNICATION TECHNOLOGY




 proper where the opponent “has introduced a new issue or
 basis for upholding [or reversing] the decision below”).
                        Conclusion
     The court errs in holding that Section 101 eligibility is
 before us on appeal although not decided or preserved at
 trial, and the court errs in holding that claims 1 and 5 are
 ineligible for patenting. I respectfully dissent.